Exhibit 10.2
 
MODIFICATION AND FORBEARANCE AGREEMENT
 
 
THIS MODIFICATION AND FORBEARANCE AGREEMENT (this “Modification”), made and
entered into this 12th day of January, 2009, by and among WILSON FAMILY
COMMUNITIES, INC., a Delaware corporation (“Borrower”), GREEN BUILDERS, INC., a
Texas Corporation formerly known as WILSON CONVERSION, INC., a Texas
corporation, successor by conversion to WILSON HOLDINGS, INC., a Nevada
corporation (“Guarantor”), and GRAHAM MORTGAGE CORPORATION, a Texas corporation
(“Holder”);
 
WITNESSETH:
 
WHEREAS, Borrower executed that certain Deed of Trust Note dated March 8, 2007,
payable to the order of Holder in the original principal amount of $4,700,000.00
(the “Note”); and
 
WHEREAS, payment of the Note is secured by the lien and provisions of that
certain First Lien Deed of Trust (with Security Agreement and Assignment of
Rents) dated March 8, 2007, executed by Borrower to David G. Drumm, as Trustee
for the benefit of the Holder, recorded March 9, 2007, under County Clerk’s
Number 2007042840 and re-recorded under County Clerk’s Number 2008062743,
Official Public Records of Travis County, Texas, and of that certain Second Lien
Deed of Trust (with Security Agreement and Assignment of Rents) dated March 8,
2007, executed by Borrower to David G. Drumm, as Trustee for the benefit of the
Holder, recorded March 9, 2007, under County Clerk’s Number 2007042841, and
re-recorded under County Clerk’s Number 2008062773, Official Public Records of
Travis County, Texas (collectively, the “Deed of Trust”), covering certain land
and improvements described therein (the “Mortgaged Property”); and
 
WHEREAS, the payment of the Note is guaranteed by the terms of that certain
Unconditional Guaranty executed by Guarantor dated March 8, 2007 (the
“Guaranty”); and
 
WHEREAS, Borrower is currently the owner of the Mortgaged Property and Holder is
currently the owner and holder of the Note, and Borrower and Holder desire to
amend and modify the Note as set forth herein;
 
NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the parties hereto
do hereby agree as follows:
 
1.          Borrower agrees and stipulates that in addition to the $4,700,000
principal amount of the Note (the “Principal Amount”), the additional amount of
$244,791.67 in accrued interest (the “Existing Accrual”) are payable on the Note
as of December 31, 2008. Holder agrees to defer the payment by Borrower of the
Existing Accrual until the earliest to occur of December 31, 2009, the Payment
in Full of the Note, or the acceleration of the Note pursuant to its terms as
modified hereby.  “Payment in Full of the Note” shall mean the payment by
Borrower of the Principal Amount, the Existing Accrual, the Modified Interest
Payments (with interest calculated through the date of such payment), the
Additional Payment (with interest calculated through the date of such payment)
and any late charges or attorneys fees owed pursuant to the terms of the Note.
 

--------------------------------------------------------------------------------


 
2.          Commencing with the interest payment due on February 1, 2009 (which
shall be a payment for interest accruing from January 1, 2009 through January
31, 2009) and ending December 31, 2009 (which shall be a payment for interest
accruing from December 1, 2009 through December 31, 2009), the interest payment
due on the Note is decreased to interest solely on the Principal Amount
calculated as simple interest at the rate of two percent (2%) per annum (the
“Modified Interest Payments”) and shall be payable monthly in arrears. In
addition to such Modified Interest Payments, an additional interest payment (the
“Additional Payment”) on the Principal Amount calculated as simple interest at a
rate of twelve percent (12%) per annum shall accrue from January 1, 2009 and
shall be added to the balance of the Note.
 
3.          Commencing with February 1, 2009, Borrower shall pay to Holder on
the first day of each calendar month an amount equal to 1/12th of the estimated
ad valorem taxes to be assessed against the Mortgaged Property for the tax year
2009 (it being acknowledged that the Borrower shall apply for the agricultural
use of the Mortgaged Property for 2009 and the estimated ad valorem taxes shall
be based on this use of the Mortgaged Property).  Holder shall apply the amount
so paid by Borrower to discharge the ad valorem taxes assessed against the
Mortgaged Property for the tax year 2009, but shall not be required to pay
Borrower any interest on such funds, and shall be entitled to commingle such
funds with other funds of Holder.  To the extent that such funds are not
sufficient to fully discharge the 2009 ad valorem taxes assessed against the
Mortgaged Property, Borrower shall be solely responsible for the shortfall.  To
the extent that such funds are in excess of the amount required to fully
discharge the 2009 ad valorem taxes assessed against the Mortgaged Property,
Holder shall apply such excess against amounts owed by Borrower pursuant to the
Note.
 
4.          Borrower shall furnish Holder with a copy of all material
entitlements, permits, and other applications with regard to the Mortgaged
Property promptly upon receipt and shall take such steps as are necessary to
keep all such entitlements, permits, and other applications in effect.
 
5.          Borrower shall use its commercially reasonable efforts to market the
Mortgaged Property and shall retain a broker to assist Borrower with its
efforts.  At any time that Holder believes that the Borrower is not complying
with its obligations to market the Mortgaged Property pursuant to this Section
5, Holder shall promptly (and in any event within 10 business days) inform
Borrower of Holder’s concerns regarding the marketing of the Mortgaged Property.
In the event Borrower receives an offer for the sale of the Mortgaged Property
at a price less than sufficient for the Payment in Full of the Note, such offer
shall be communicated to Holder who, in its sole discretion, may either accept
or reject the opportunity to release its lien and enable such sale for less than
Payment in Full of the Note and will use its commercially reasonable efforts to
communicate its acceptance or rejection of the opportunity to Borrower within
five (5) business days after being informed of the offer.  If Holder accepts
such opportunity, in addition to releasing its lien, Holder shall release any
and all claim to the Mortgaged Property and all other claims the Holder has
against the Mortgaged Property, the Borrower, or the Guarantor relating to the
Mortgaged Property, so long as all proceeds of such sale (after deducting
expenses therefrom) are paid to Holder.  Such payment of proceeds from the sale
of the Mortgaged Property to the Holder shall constitute the complete
satisfaction of all amounts outstanding under the Note, all obligations
hereunder (including the obligation to pay the Existing Accrual and the
Additional Payment) and the release of the Guaranty.  Borrower shall accept any
offer that Borrower deems to be a credible offer for a purchase which would have
the effect of enabling the Borrower to make the Payment in Full of the Note and
shall not be required to submit such an offer to Holder for acceptance or
rejection and Holder shall release its lien on the Mortgaged Property and all
other claims the Holder has against the Mortgaged Property, the Borrower or the
Guarantor relating the Mortgaged Property in connection with such sale so long
as all amounts outstanding under the Note are paid to Holder.
 
2

--------------------------------------------------------------------------------


 
6.          Upon the execution hereof, Borrower shall deposit with Holder’s
counsel, Carrington, Coleman, Sloman & Blumenthal, L.L.P., (the “Escrow Agent”),
a Deed (in Lieu of Foreclosure) transferring the Mortgaged Property to Holder in
complete satisfaction of all amounts outstanding under the Note, all obligations
hereunder (including the obligation to pay the Existing Accrual and the
Additional Payment) and the release of the Guaranty, in escrow, with the
instruction that such Deed (in Lieu of Foreclosure) shall be held in escrow for
delivery to Holder by the Escrow Agent in the event that Payment in Full of the
Note is not made in full in accordance with this Modification on or prior to
December 31, 2009.
 
7.          Upon the execution hereof, Guarantor shall deliver to Escrow Agent a
duly authorized and validly issued warrant (the “Warrant”) for the purchase of
1.5% of the issued and outstanding shares of common stock of Guarantor as of
December 31, 2009 in the form attached as Exhibit A hereto, that shall be
exercisable beginning January 1, 2010 through December 31, 2012, at a strike
price of $5.00 per share (as adjusted for stock splits, reverse stock splits,
combinations, recapitalizations and the like with respect to such
shares).  Pursuant to the terms hereof, the Warrant will be released from escrow
upon the earlier to occur of Payment in Full of the Note in full or the release
of the Deed (in lieu of Foreclosure) from escrow.
 
8.          In the event that the Mortgaged Property is not sold by December 31,
2009 and the Deed (in Lieu of Foreclosure) is released from escrow to Holder,
and provided that all Modified Interest Payments and real estate taxes for 2009
which are due on January 31, 2010 have been paid to Holder and the Guaranty is
returned to the Guarantor, Borrower and Holder shall exchange mutual releases in
the forms attached as Exhibit B hereto pertaining to any and all loss, costs, or
liability relating to the Mortgaged Property or to the loan evidenced by the
Note, including the release of Guarantor on the Guaranty.
 
9.          In addition to is obligation in Section 8 above, Guarantor joins in
the execution hereof for the purpose of evidencing that the liability of
Guarantor on the Guaranty shall not in any manner be diminished or excused by
the execution hereof.
 
3

--------------------------------------------------------------------------------


 
10.        Except as set forth herein, the terms and provisions of the Note and
Deed of Trust shall remain unchanged and said instruments, as modified,
supplemented and amended hereby, are hereby ratified, adopted and confirmed in
all respects by Borrower and Holder, and shall continue in full force and effect
in accordance with the terms, conditions and provisions thereof, as modified,
supplemented and amended hereby. All the rights, remedies, liens, equities and
powers securing payment of the Note, including, but not limited to the lien and
provisions of the Deed of Trust, are hereby modified, renewed and extended to
secure the payment of the Note, as extended and increased hereby. A default by
Borrower in the payment or performance of the obligations of Borrower undertaken
herein shall constitute a default pursuant to the Note and Deed of Trust, to
enforce which Holder shall be entitled to all the rights and remedies provided
therein.
 
11.        Each party hereto hereby represents and warrants to the other party
that (a) it has the right, power, legal capacity and authority to execute and
deliver this Modification, (b) this Modification has been duly and validly
executed and delivered by such party and constitutes the valid legal and binding
agreement of such party and is enforceable against such party in accordance with
its terms, and (c) no prior approval of any person or entity is required before
the execution of this Modification by such party. Upon demand of Holder,
Borrower shall deliver to Holder any certificates, resolutions, and other
evidence of the foregoing as Holder shall request.
 
12.        Borrower, on behalf of Borrower and Borrower’s successors and
assigns, does  hereby forever release and discharge Holder and any and all
officers, directors, agents, employees, shareholders, attorneys, successors and
assigns of Holder and all entities owned by or affiliated with Holder (herein
collectively referred to as “Releasees”) of and from any and all claims,
demands, offsets, damages, obligations, causes of action, losses or expenses of
whatever nature or type, whether known or unknown, choate or inchoate, suspected
or unsuspected, or whether having arisen, accrued or matured or hereafter to
arise, accrue or mature (collectively, “Claims”) that Borrower may now or
hereafter have against the Releasees, or any of them, arising out of any matter
or event occurring on or prior to the date of execution hereof with respect to
the Note, the Deed of Trust or the Borrower described therein, including, but
not limited to, any claims related to the making of the Note, the administration
of the Note, or the enforcement or restructuring of the Note or the Deed of
Trust.
 
13.        All rights, remedies, equities, and powers securing payment of the
Note, including but not limited to, the lien and provisions of the Deed of Trust
are hereby MODIFIED, RENEWED, AND EXTENDED to secure payment of the Note as
extended hereby. Except as modified hereby or inconsistent with the terms
hereof, all terms of the Note shall remain in full force and effect.
 
14.        Each party hereto shall execute such documents and perform such
further acts as may be reasonably required or desirable to carry out or to
perform the provisions of this Modification.
 
15.        The parties hereto acknowledge and agree that in the event of any
breach of this Modification, the non-breaching parties would be in irreparably
harmed and could not be made whole by monetary damages.  It is accordingly
agreed that the parties hereto shall and do hereby waive the defense in any
action for specific performance that a remedy at law would be adequate and that
the parties hereto shall be entitled to compel specific performance of this
Modification as the sole remedy to which the parties shall be entitled.
 
4

--------------------------------------------------------------------------------


 
16.        THIS MODIFICATION, THE NOTE, AND THE DEED OF TRUST, REPRESENT THE
FINAL AGREEMENTS BETWEEN BORROWER AND HOLDER RELATING TO THE MATTERS SET FORTH
HEREIN, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 


 
[Signature Page to Follow]
 
 
 
 

 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Modification has been executed this 12th day of
January, 2009.
 

 
WILSON FAMILY COMMUNITIES, INC.,
 
a Delaware corporation
             
By:    
/s/ Clark Wilson
   
Name:
Clark Wilson
   
Title:
President and CEO
               
GREEN BUILDERS, INC., a Texas corporation formerly known as Wilson Conversion,
Inc., a Texas corporation, successor by conversion to WILSON HOLDINGS, INC., a
Nevada corporation
               
By:
/s/ Clark Wilson
   
Name:
Clark Wilson
   
Title:
President and CEO
               
GRAHAM MORTGAGE CORPORATION,
 
a Texas corporation
             
By:
Joe M. Graham
   
Name:
Joe M. Graham
   
Title:
President
 

 
6

--------------------------------------------------------------------------------


 
EXHIBIT A
 
 
WARRANT TO PURCHASE COMMON STOCK
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
 
FORMS OF RELEASE
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 